Citation Nr: 0610101	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  02-05 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder manifested by sinus arrhythmia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 2000 to 
February 2001.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the claim for service connection for a 
cardiovascular disorder manifested by sinus arrhythmia.  
Thereafter, the veteran's claims file was transferred to the 
RO in Newark, New Jersey.  The veteran was scheduled for a 
December 2003 Travel Board hearing; however, he did not 
report to that hearing.  In February 2004 and March 2005, the 
Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  


FINDINGS OF FACT

The medical evidence does not establish that the veteran 
currently has an ongoing cardiovascular disorder manifested 
by sinus arrhythmia.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a cardiovascular disorder manifested by sinus 
arrhythmia are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in December 2001, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim of service connection, as well as the 
type of evidence VA would assist him in obtaining.  The 
veteran was informed of his responsibility to identify, or 
submit directly to VA medical evidence, including evidence 
that shows an injury or disease in service, a current 
disability, evidence of a relationship between the current 
disability and a disease or injury in service.  The veteran 
was also informed that this evidence could consist of medical 
records or medical opinions, as well as evidence from other 
sources.  And the veteran was also informed that he should 
send to VA evidence in his possession that pertains to the 
claim.

In addition, by way of a March 2001 rating decision, a March 
2002 Statement of the Case, and February and May 2003, July 
2004, and November 2005 Supplemental Statements of the Case, 
the RO advised the veteran and his representative of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the denial of the claim.  These documents, when 
considered together with RO's VCAA and development letters, 
also provided the veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claim, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
November 2005 Supplemental Statement of the Case, and prior 
to the transfer and certification of the veteran's case to 
the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, including notice that a disability rating 
and effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, slip op. at 14 (U.S. Vet. App. Mar. 3, 2006).  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, a VA examination report, and statements submitted by 
the veteran and his representative in support of his claim.  
Here, the Board notes that this matter was previously 
remanded in order to afford the veteran an opportunity to be 
re-examined by a VA physician in connection with his claim.  
This was done because the record indicated that it was 
unclear whether the veteran received adequate notice of a 
previously scheduled VA examination.  The veteran was 
scheduled for an additional VA examination in May 2005.  The 
veteran failed to report for this examination.  The RO then 
received notice that the veteran's address had changed and 
rescheduled the examination for July 2005.  The veteran 
failed to report for this examination as well.  Because the 
RO determined that it could not prove that notice had been 
sent regarding this last examination, the veteran was again 
scheduled for another VA examination in September 2005.  
Notice was again sent to the veteran at the latest address on 
file.  The veteran again failed to report for the 
examination.  Under the presumption of regularity of the 
official acts of public officers, the Board concludes that 
the veteran received the mailing regarding this last 
scheduled examination.  See Marciniak v. Brown, 10 Vet. 
App. 198, 200 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994).  The veteran did not respond to this notice and 
has not requested another VA examination in connection with 
his claim.  In this case, the Board finds that VA undertook 
reasonable development with respect to the veteran's claim 
and further development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection for a 
cardiovascular disorder manifested by sinus arrhythmia.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including organic heart disease, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that service connection is not warranted for a cardiovascular 
disorder manifested by sinus arrhythmia. 

The medical evidence in this case consists of the veteran's 
service medical records and a VA examination dated in April 
2003.  The veteran's service records indicate that he was 
diagnosed in service with rhabdomyolysis and sinus 
arrhythmia.  A Medical Evaluation Board in January 2001 found 
that these conditions were incurred in service.  The Board 
found the veteran to be physically unfit for duty based on 
the diagnosis of rhabdomyolysis, recovered, and recommended 
separation with severance pay if otherwise qualified.  The 
diagnosis of sinus arrhythmia was found to be not unfitting, 
not rated. 

In April 2003, the veteran was afforded a VA examination in 
connection with his claim.  The examiner indicated that the 
veteran's claims file was reviewed and also noted the 
veteran's medical history, including his history of 
rhabdomyolysis in service.  The examiner noted that the 
veteran was treated in the hospital for three days and 
indicated that, afterwards, the veteran was never treated for 
the same condition again.  After examination, the veteran was 
assessed with rhabdomyolysis and sinus arrhythmia during 
basic training in the Army.  The examiner then stated that 
the condition has not recurred till the present time, but 
also noted that rhabdomyolysis can recur at any time.

Based on this examination, the RO granted service connection 
for rhabdomyolysis, but denied service connection for sinus 
arrhythmia.

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran's claims file indicates a diagnoses 
of sinus arrhythmia in service, the VA examiner that April 
2003 stated that the condition had not recurred.  And unlike 
the diagnosis of rhabdomyolysis, the examiner did not 
indicate that this condition could recur at any time.  The 
evidence is therefore against a finding that the veteran 
suffers from an ongoing cardiovascular disorder manifested by 
sinus arrhythmia.  And without a current condition, a claim 
for entitlement to service connection for this condition 
cannot be sustained.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In so finding, the Board notes that a lay 
person, such as the veteran, is not competent on his own to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the medical evidence in this case is against a 
showing that the veteran currently has an ongoing 
cardiovascular disorder manifested by sinus arrhythmia, there 
is no basis upon which to establish service connection for 
this condition.


ORDER

Service connection for a cardiovascular disorder manifested 
by sinus arrhythmia is denied.
	12


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


